Citation Nr: 0030089	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  95-07 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently rated 30 percent disabling.

Entitlement to a total rating for compensation purposes based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Hilary L. Goodman



INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1971.

This appeal arose from a September 1994 decision by the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO) which continued a 30 percent disability 
evaluation for post-traumatic stress disorder and a February 
1995 rating decision that denied the veteran's claim for a 
total rating for compensation purposes based on individual 
unemployability.

The Board of Veterans' Appeals (Board) notes that a statement 
which may be construed as a notice of disagreement with the 
February 1995 decision was received from the veteran's 
representative later in 1995.  The initial supplemental 
statement of the case which addressed this issue is dated in 
October 1999.  While it can not be affirmatively determined 
from the current record that the veteran was given the 
opportunity to perfect his appeal on this issue as the cover 
letter has not associated with the claims file, the RO has 
apparently concluded that the appeal has been perfected as 
the issue has been certified for appellate consideration.


FINDINGS OF FACT

1.  The veteran's post-traumatic stress disorder is 
manifested by such symptoms as a nightmares, flashbacks, 
irritability, anxiety, depression, an inability to sleep and 
social isolation.

2.  The veteran's service connected disabilities include 
post-traumatic stress disorder, currently rated at 50 percent 
disabling, and acne vulgaris with scar residuals, rated 
noncompensably disabling.

3.  The veteran, who received a high school education and 
attended college for one year, has employment experience as a 
maintenance technician, apprentice electrician, carpenter, 
laborer, firefighter, general contractor and welder.  He 
apparently last worked full-time in 1999.

4.  The veteran's service-connected disabilities do not 
render it impossible for the average person to follow a 
substantially gainful occupation or render him unable to 
secure or follow a substantially gainful occupation 
consistent with his occupational experience and education.

5.  There is neither an unusual nor an exceptional disability 
picture warranting the assignment of a total rating on an 
extraschedular basis.


CONCLUSIONS OF LAW

1.  A disability evaluation of 50 percent for post-traumatic 
stress disorder is for assignment.  38 U.S.C.A. §§ 1155, 5107 
(West 1991& Supp. 1998); 38 C.F.R. §§ 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2000).

2.  The criteria for the assignment of a total rating for 
compensation purposes based on individual unemployability 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased evaluation for his post-
traumatic stress disorder as well as a total rating for 
compensation purposes based on individual unemployability.  
The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).


Factual Background

Veterans Center records dated in March and April 1993 reflect 
that the veteran underwent evaluation.  It was noted that the 
veteran was not ready for focused treatment of his post-
traumatic stress disorder due to enduring emphasis on his job 
termination.

On VA psychiatric examination of the veteran in July 1993, it 
was noted that the veteran stated that in 1980 he moved to 
Alaska and did well in Alaska until approximately 1985 and 
1986.  At that point, he was fired from a job as a 
maintenance technician for a hospital in Alaska.  He stated 
that it was allegedly for a sexual harassment issue.  Since 
then, he had had more and more trouble with employment and 
getting along with his family.  He also had a return of more 
Vietnam-related nightmares.

Nightmares began shortly thereafter; at this point, they 
occur six to seven times per month.  The veteran got what he 
termed "deja vu" experiences three or four times per week.  
These were momentary flashback type feelings with triggering 
stimuli including sunsets, sunrises, scenery, or the sounds 
of helicopters.  He tended to avoid initiating any discussion 
about his war experiences and did not like crowds or 
situations where he could not see everything that was 
happening.  His concentration ability was poor and stated 
that it was hard for him to focus.  He got distracted easily.

After the veteran was fired from the hospital job in Alaska, 
he did some carpentry work, mechanical work and odd jobs in 
Alaska.  After returning to California, he continued to do 
maintenance type work for various facilities.  He lost his 
last job in February 1993.  He had been together with his 
wife since 1978 and currently they were having such emotional 
problems that they are contemplating separation.  Because of 
his irritability, anger, and need to be isolated, he often 
spent much time driving around to escape his family and the 
children.  He described no strong social bonds or friendships 
to anyone else.

On examination the veteran was observed to dress quite 
casually but appropriately.  His speech was full and 
logically constructed.  His mood was superficially cordial 
but he showed some underlying anxiety, restlessness, and 
discontent.  The examiner noted that he found no psychotic 
thinking or suicidal or homicidal ideation.  The veteran was 
alert and oriented in all spheres, and did mental arithmetic, 
proverb abstraction, and judgment testing well.  His insight 
was good.  The diagnosis was post-traumatic stress disorder.

In a December 1993 rating decision service connection was 
granted for post-traumatic stress disorder and a 30 percent 
disability evaluation was assigned.  Service connection was 
also granted for acne vulgaris with scar residuals and a non-
compensable disability evaluation was assigned.

In a December 1994 report from A. L., Ph.D., it was indicated 
that the veteran was under continual stress from his 
estranged wife, having been in jail for several weeks because 
of charges of stalking and had had problems with visitation 
with his children.  It was noted that this had made his post-
traumatic stress disorder more difficult to deal with and his 
symptoms had continued to handicap his ability to function.  
A Global Assessment of Functioning (GAF) score of 35 was 
assigned.

A Veteran's Application for Increased Compensation based on 
Unemployability was received from the veteran in December 
1994.  He indicated that he had last worked full time in 
January 1993 and became too disabled to work in February 
1993.  He related that he left his last job because of 
disability.  He reported that he attended college for one 
year.

Another VA psychiatric examination of the veteran was 
conducted in December 1994.  The veteran related that he 
experienced stress in that he did not sleep well, sleeping at 
most three hours per night.  The rest of the time he spent 
watching or staring at television.  He felt that in the past 
year he had had a greater number and frequency of flashbacks.  
Whenever he saw certain skylines or there were certain 
smells, for a few seconds up to a minute or two he would have 
an actual flashback of his combat experience.  These were now 
happening several times a day.  Following the actual 
flashback experience he had a post flashback period of 
tension and anxiety that could last for several minutes.

The veteran stated he was chronically hypervigilant and 
cautious.  He always sat with his back to a wall and always 
knew where exits and windows were.  He noted that he was 
sharply startled, even to clenching or moving, if an 
unexpected noise or personal movement happened around him.  
He had nightmares about combat experiences three or four 
times per week, waking up startled and disoriented.  His 
moods were despondent, stating that this particular time of 
the year was difficult because it was the anniversary between 
Thanksgiving and Christmas of the deaths of several friends 
from combat in Vietnam and the general holiday season.

The veteran also noted that he had no drive or enthusiasm.  
He felt worthless and quite inadequate; his only sense of 
pleasure came when he was exercising.  He stated that he 
avoided being around large crowds of people, even to the 
point of not going with his family when they would attend 
some church-related functions.  He indicated that he just got 
too anxious being around people.  The veteran stated that he 
was incarcerated for 45 days for driving under a suspended 
license.  He lacked a license because he did not have funds 
for automobile insurance.

The veteran had not been employed since January of 1993 and 
he was not looking for work now.  He was unsure, but he would 
look at the newspaper or look at job announcements.  He would 
tell himself he must get his resume updated, but then he did 
not have the motivation or drive to pursue this.  He stated 
he and his spouse were having considerable marital problems.  
He thought there was quite a bit of stress in the family 
because of their financial poverty.  He felt the 
relationships were all tense and difficult.

On examination the veteran was observed to be appropriately 
dressed.  His speech was fluent and logically constructed.  
His mood was despondent; there was a listless, apathetic, yet 
also anxious fretful quality.  The examiner reported that he 
found no psychotic thinking or suicidal or homicidal 
ideation.  He was alert and oriented to person, place, date 
and circumstance and did mental arithmetic and proverb 
abstraction well.  He had some difficulty with judgment 
testing, but he responded appropriately.  His recall memory 
was three of four items spontaneously recalled and four of 
four items with a clue.  His insight was fair.  The diagnosis 
was post-traumatic stress disorder and the GAF score, both 
currently and for the past year, was 55.

A VA general medical examination  was also conducted in 
December 1994.  It was indicated that the veteran's skin 
problems, tinea cruris and tinea pedis, were fairly well 
under control.  The veteran related that he did get some 
occasional active acne lesions on the face and upper back.  
On examination, the veteran showed the previous signs of 
extensive acne scarring on the face and on the upper back and 
shoulders.  The diagnoses included skin condition, including 
acne, mainly scars; tinea pedis, under control; and tinea 
cruris, under control.

Mills Temporaries reported in November 1996 that the veteran 
had been employed from May 1990 to August 1990.  It was noted 
that the reason that the veteran's employment ended was not 
of record.

A VA Social Survey evaluation of the veteran was conducted in 
October 1996.  The veteran stated that he had graduated from 
high school before entering the service.  After discharge, he 
said he went to college for a year on the GI Bill, mainly 
because he needed the money.  He did not really know what he 
wanted to do at that point.  He also took a course in 
hospital building maintenance in Alaska and at some point was 
an apprentice electrician.  He reported working as a welder 
in 1971-2, after his discharge from the service.  He referred 
to this as "production work," on an assembly line.  He was 
hired in 1974 as a firefighter in Santa Rosa under the CETA 
program, one of four minority firefighters.

During the years from 1981 to 1988, the veteran lived and 
worked in Alaska.  In 1990, back in California, he started 
working for a construction company as a carpenter and stayed 
with the job for two years, making the best wages in recent 
years.  He stated that the employer liked his work, finding 
him quick and efficient.   The veteran related that he worked 
alone in this job and for at least part of the time was 
traveling to Pacifica for it.  He liked carpentry, the work 
situation, and the company.  Unfortunately, his employer did 
not have another assignment for him when the Pacifica job 
ended, so the veteran found another job after a short period 
of collecting unemployment.

The new job, which started in February 1992, was working in 
building maintenance.  The veteran had a variety of 
responsibilities, including maintaining a fleet of vehicles, 
being caretaker for two homes the company owned, and other 
duties. In January 1993 he was injured on the job; he fell 
off a ladder and a table hit him, injuring his back and knee.  
He was off work for 5 weeks, and when he came back he stated 
they fired him; he was stretched too thin with all the 
different jobs, and they said he was not doing the work 
satisfactorily.

The veteran indicated that he did not work during 1993-5; 
this was a period during which he was divorced, spent some 
time in jail, and had a health problem.  He indicated his 
morale was very low, and he was not able to look for work.  
His last job was working for a building maintenance company, 
from September to December 1995.  His duties involved fixing 
workstations for a subcontractor of Hewlett Packard.  He was 
happy with the job, had good evaluations and no bad 
performance reports.  However, he filled out a time card 
wrong and the employer accused him of trying to cheat the 
company fired him.

The veteran had not worked since December 1995, although he 
stated that he was applying for jobs and had some 
"prospects."  He looked in the paper, sent out resumes and 
hoped for feedback from interviews so he would know where his 
weak points were. He had taken varied jobs but said he could 
not work at a desk and would not take production or welding 
jobs.  He found maintenance work the most satisfying.  He 
liked to respond quickly, do a good job, and receive the 
gratitude of his customers.  He mentioned that he found his 
combat work in helicopters fulfilling too, as he was able to 
help fellow soldiers.

The veteran said he was not argumentative and had been told 
he took criticism well.  He worked well with people.  He 
tended to walk away from conflicts rather than face 
confrontation.  He never engaged in physical fights.  He 
admitted he had at times been outspoken if he saw legal 
rights being slighted in the workplace.  He presented himself 
as a good, competent worker who was capable of working with 
others and accepting supervision and criticism. He could not 
account for any pattern of employment difficulties other than 
that the jobs he had held had ended, forcing him to look for 
new ones.

The veteran's mother still lived in Sonoma County, and he 
referred to her as his "best friend."  His older brother 
lived in San Francisco and the veteran saw him about every 
two months and at holidays.  He did not get along with his 
middle brother but was friendly with his sister.  In 1993 he 
asked his wife for a divorce, as their relationship had 
become unpleasant.  He attributed this partly to the 
difficulties he was having with the work-related injury, 
being fired, being depressed and having friction with her 
mother.  From then on, she became angry and vindictive.  He 
could see his children only on visits that were supervised by 
an approved person.  He cared very much for them and wanted 
to remain in their lives. 

The veteran stated that, although he was "not a hermit" and 
was not confined to his home, he was not sociable now.  He 
stayed away from most people.  He had a storage unit with 
some antiques in it, so he sometimes went there and 
redesigned or rearranged it.  He read the paper for the want 
ads and filled out applications for jobs,  He rode his bike, 
sometimes going to see his mother.  Since he had not been 
working, various members of his family had helped him 
financially.  He also did some odd jobs, such as weeding and 
painting, and was paid a little money.  He sent the children 
as much money as he could, or saved it to pay for the 
supervision for the visits.

The social worker's assessment was that the veteran did not 
describe the typical effects of post-traumatic stress 
disorder on his work: he claimed to relate well to 
supervisors, to be able to concentrate sufficiently and 
perform satisfactorily on the job.  He walked away from 
conflict and avoided physical fights.  He stated that he knew 
he had a temper and could hurt or kill someone if he ever 
fought.  He tried to use laughter to move a situation away 
from violence.  It was observed that these were not the usual 
patterns of behavior for a veteran suffering from post-
traumatic stress disorder. Nevertheless he had a very erratic 
work history, and it seemed likely that his emotional state 
had contributed to his inability to obtain work over the past 
twenty years.

He reacted emotionally to the loss of work and to losses in 
his personal life.  After losing one job, he did not work for 
two years; he was depressed and unable to effectively seek 
employment.  His lack of work affected his family life, and 
he experienced a downward spiral leading to separation, 
divorce, and jail.  Although he tried to put a cheerful face 
on his situation, there was an underlying depression that 
must account for his inability to function.  He was dependent 
on his mother and siblings for support.  If he could find a 
job and "sell" himself effectively, he could probably work.  
Unfortunately, his depression and low self-esteem make the 
selling unlikely at this point.

At the time of an October 1996 VA psychiatric examination of 
the veteran, it was indicated that his sleep continued to be 
"in and out."  He noted that he got the same type of 
recurrent nightmares, two to three times per week, some of 
which he found quite upsetting.  Flashbacks, lasting up to a 
few minutes, continued to occur with triggering stimuli, and 
he still reacted sharply to loud noises.  He did not see 
himself as irritable.  He did get some pleasure being with 
his children.  He had some concentration and attention span 
problems.  He had some acquaintances whom he visited perhaps 
twice a week.

On examination, the veteran's speech was fluent and logically 
constructed.  His mood was moderately anxious.  The examiner 
reported that he found no psychotic thinking or suicidal or 
homicidal ideation.  The veteran was alert and was oriented 
to person, place, date and circumstance and did mental 
arithmetic, proverb abstraction and judgment testing well.  
His recall memory was three of four items spontaneously 
recalled and four of four items with a hint.  His insight was 
fair.  The diagnosis was post-traumatic stress disorder and 
the GAF score, both currently and for the past year, was 58.

The examiner observed that the veteran showed some ongoing 
post-traumatic stress disorder symptomatology.  This appeared 
to have caused some limited difficulties with his maintaining 
employment but it appeared by the veteran's account and 
examination, to provide limited interference on his ability 
to work.

A former employer reported in April 1997 that the veteran had 
been employed from February 1992 to February 1993 as a 
facilities technician.  During the time of his employment, 
the veteran had lost fourteen calendar days due to 
disability.  It was noted that the reason that the veteran's 
employment ended was poor performance.

At the time of an August 1999 VA psychiatric examination it 
was reported that the veteran denied any history of 
flashbacks.  He reported experiencing approximately 4-5 
nightmares per week, generally replays of traumatic 
incidents.  He was positive for night sweats and intrusive 
memories which he described as being "like daydreams."  
They could be triggered by the sound of helicopters or 
sunsets viewed from the air.  He reported generally being 
able to refocus himself during these intrusive thoughts.  He 
described being bothered and embarrassed by his exaggerated 
startle response to loud noises and also described needing to 
be constantly hypervigilant because "you don't know what is 
around the next corner."  He was generally successful at 
stuffing his anger; he tended to isolate and reported having 
a small group of acquaintances but no close friends.

There was no indication or self report of significant mood or 
affective disorder.  The veteran did describe a significant 
secondary sleep disturbance.  He reported ongoing use of 
alcohol, drinking approximately one pint of brandy per day.  
The veteran described himself as generally in good health and 
was not taking any psychoactive medication at this time.  He 
was currently living with his brother.  He had worked as a 
general contractor for other companies doing heating and air 
conditioning, carpentry, and plumbing.  His longest job was 
3-4 years.  He described himself as a good worker who 
generally got along well with his bosses and peers.  He had 
been unemployed since March 1999, having quit after working 
for a company for three years because he was thinking of 
leaving the bay area to get away from his ex-wife.

On examination, the veteran was reported to be open and 
cooperative.  He was fully oriented, exhibited no atypical 
motor movement, and his speech was fluent, logical, goal 
oriented, evenly paced, and responsive to the questions 
asked.  He became somewhat tearful when discussing the lack 
of contact with his children.  His abstract reasoning was 
generally within normal limits.  There was no problem noted 
with his concentration or long or short-term memory.  His IQ 
was estimated to be in the average range of intellectual 
functioning and there was no indication of any psychosis or 
thought disorder.  The veteran denied any significant history 
of suicidal ideation or attempts.  There was no indication of 
any paranoia although he described himself as extremely 
cautious around other people.  The diagnoses were post-
traumatic stress disorder and alcohol abuse.  A current GAF 
score of 60 was assigned.

It was the examiner's opinion that the veteran continued to 
suffer from moderate post-traumatic stress disorder secondary 
to his extensive combat exposure in Vietnam.  He appeared to 
be particularly troubled by nightmares and sleep disturbance 
which had recently been exacerbated somewhat due to his 
thirty-year anniversary of his tour of duty in Vietnam.  His 
additional symptoms appeared relatively stable.

Analysis

I.  Post-traumatic stress disorder

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(2000) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the service medical records and all other evidence of record 
pertaining to the history of the disability in question have 
been reviewed.  Nothing in the historical record suggests 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to this 
disability.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities. 
The evaluation of service-connected mental disorders is based 
upon the resulting occupational and social impairment under 
38 C.F.R. Part 4,§ 4.125-4.130.  Where entitlement to service 
connection has already been established, and an increase in 
the disability rating is the issue, the present level of the 
disability is the primary concern. Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2000).

The Board notes that, by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating mental disorders, formerly 
as set forth in 38 C.F.R. §§ 4.125-4.132 (1996). The new 
criteria has been redesignated as 38 C.F.R. §§ 4.125-4.130 
(1997). See 61 Fed. Reg. 52695-52702 (1996). Where, as here, 
the law or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary. Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991). The Board notes that the RO has 
evaluated the veteran's post-traumatic stress disorder at the 
30 percent rate under both the prior and the newly revised 
criteria for such disability. To ensure that the veteran is 
given every consideration with respect to the current appeal, 
the Board will do likewise.

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 
9411, in effect prior to November 7, 1996, a 30 percent 
disability evaluation for post-traumatic stress disorder 
requires a showing of definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, with psychoneurotic symptoms resulting in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment. The term "definite" has been defined as 
"distinct, unambiguous, and moderately large in degree," 
and as representing a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." See O.G.C. Prec. 9-93, 59 Fed. Reg. 4752 
(1994). See also Hood v. Brown, 4 Vet. App. 301, 303-04 
(1993).

A 50 percent disability evaluation for post-traumatic stress 
disorder was warranted where the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired, and, where by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.

A 70 percent disability evaluation was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent disability evaluation was 
warranted where the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; for totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or for 
demonstrable inability to obtain or retain employment.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective 
November 7, 1996, and subsequently, post-traumatic stress 
disorder which is productive of occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, and recent events), warrants a 30 percent 
disability evaluation.
Under the newly-revised criteria, a 50 percent disability 
evaluation encompasses post-traumatic stress disorder 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent disability evaluation is warranted for post-
traumatic stress disorder manifested by occupational and 
social impairment, with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or the inability to establish and maintain 
effective relationships.

A 100 percent disability evaluation is warranted for post-
traumatic stress disorder which is productive of total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for the names 
of close relatives, own occupation, or own name.

Based upon the revised criteria of Diagnostic Code 9411, many 
of the manifestations required for a 50 percent disability 
evaluation, including panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; and impaired 
abstract thinking, are not shown.  However, under the old 
criteria, overall, the veteran's disability picture from 
post-traumatic stress disorder appears to be somewhat closer 
to that contemplated by a 50 percent disability evaluation 
than that contemplated by a 30 percent disability evaluation.

In this regard, the Board notes that, while the veteran has 
held a number of jobs, worked most recently in 1999 and 
continues to seek employment, nevertheless his symptoms 
include nightmares, flashbacks, irritability, anxiety, 
depression, an inability to sleep and some social isolation.  
With regard to social impairment, the veteran has indicated 
that he only has a couple of acquaintances but no close 
friends.  His work history has been assessed as "erratic," 
and PTSD has not been ruled out as at least a partially 
causative factor.  In light of the foregoing, the criteria 
for a disability evaluation of 50 percent under the old 
rating criteria have been approached.  The benefit of the 
doubt has been resolved in the veteran's favor.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 
9411.

II.  Total rating based on individual unemployability

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as the result of service-connected 
disabilities; provided that, if there is only one such 
disability, this disability is ratable at 60 percent or more, 
and that if there are two or more disabilities, there is at 
least one disability ratable at 40 percent or more, and 
sufficient additional disabilities to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Veterans 
who fail to meet these percentage standards but are 
nonetheless unemployable by reason of service-connected 
disabilities may still be rated as totally disabled.  38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b).

In this case, the veteran does not currently have a single 
disability rated at 60 percent, or two or more disabilities 
with at least one disability rated at 40 percent, or a 
combination of disabilities rated at 70 percent.  
Specifically, his service-connected disabilities are post-
traumatic stress disorder, currently rated at 50 percent 
disabling, and acne vulgaris with residual scars, rated 
noncompensably disabling.  Thus, the veteran does not meet 
the schedular criteria for total disability.

In addition, the Board has considered 38 C.F.R. § 3.340 which 
provides that a total disability will be considered to exist 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  A total 
disability may or may not be permanent. In other words, 38 
C.F.R. § 3.340 deals with the average person standard and 38 
C.F.R. § 4.16(a) deals with the particular individual.  The 
award of a total rating requires a showing that the veteran 
is precluded from employment due to service connected 
disabilities.  The adverse affects of advancing age may not 
be considered in support of the claimed benefit. 38 C.F.R. 
§ 4.19 (2000).

In evaluating the veteran's claim, the Board stresses that 
only disabilities stemming from the service-connected 
conditions, namely post-traumatic stress disorder and a skin 
condition, may be considered.  There is no indication of 
record that the veteran currently has any significant 
disability as the result of his skin condition, nor has it 
been so contended.  The Board also notes that the veteran was 
apparently dismissed from one job for filling out a time card 
incorrectly and left another because he was considering 
leaving the area.

After reviewing all of the evidence, and considering the 
veteran's educational and occupational experience, and the 
current nature and extent of his service-connected 
disabilities, as well as all applicable regulations, the 
Board finds the evidence does not demonstrate that his 
service-connected disabilities are sufficient to render it 
impossible for the average person or for the veteran 
individually to secure and follow any substantially gainful 
occupation.  Specifically, the clinical evidence of record 
suggests that his psychiatric disability has remained 
relatively stable for a number of years.

In the social worker's assessment in 1996 it was specifically 
noted that the veteran  reported that he related well to 
supervisors, and was able to concentrate sufficiently and 
perform satisfactorily on the job.  He was able to walk away 
from conflict and avoid physical fights tried to use laughter 
to move a situation away from violence.  It was observed that 
these were not the usual patterns of behavior for a veteran 
suffering from post-traumatic stress disorder.

More recently, in August 1999, the veteran reported that he 
had worked as a general contractor for other companies doing 
heating and air conditioning, carpentry, and plumbing with 
the longest job three to four years.  He described himself as 
a good worker who generally got along well with his bosses 
and peers.  While he had been unemployed since March 1999, he 
quit after working for the company for three years not 
because of his post-traumatic stress disorder but because he 
was thinking of leaving the bay area to get away from his 
former spouse.  Thus, it is the Board's determination that 
the veteran is not precluded from performing a substantially 
gainful occupation as a result of his service-connected 
disabilities.  Accordingly, entitlement to a total rating for 
compensation purposes based on individual unemployability is 
not warranted.

In reaching this conclusion, the Board has considered 38 
C.F.R. §§ 3.321(b), 4.16(b), which provides that, to accord 
justice to the exceptional case where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity due 
exclusively to the service-connected disability or 
disabilities may be assigned.  The governing norm of these 
exceptional cases is a finding that the case presented such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.

In this case, the Board finds the evidence in its entirety 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of regular 
schedular standards.  Considering the service-connected 
disorders, the Board finds that the veteran could perform 
gainful employment.  Therefore, the Board finds that he is 
not entitled to total rating for compensation purposes based 
on individual unemployability.



ORDER

Entitlement to an increased evaluation of 50 percent for 
post-traumatic stress disorder is granted.  To this extent, 
the appeal is allowed, subject to the law and regulations 
governing the payment of monetary benefits.

Entitlement to a total rating for compensation purposes based 
on individual unemployability is denied.



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals



 

